Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 1 of 23


              IRA K].EI]\4AN (ESTATE OF DAVID KLIIIMAN). ET AL. vs CRAIC WRIGI'IT
              IRA Kt.BllvlAN on 04/0812019                                                                                 Page l0


          1             a       That's her legal nalne?
          2             A       I suppose so. Sasilhorn.
          3             0       Sasithorn is her lega1 name?
          4             A       Vaa


          5             a       What,    is your wife's occupation?
          6             A       She doesnrt work.
          7            a        You have two other siblings;                                              right?
          B            A        Yes, I had two sj-blings, y€s.
        9              a        Was    that, Dave and Leonard Kleiman?
    10                 A        Yes.
   11-                 o        How    did Leonard pa6s                         away?
   14
   LL


   13                  o        Did you speak with him often?
   T4                  A        Not too ofLen, no.
   l-5                 a       Do you know why Dave excluded Leonard from his
   L6          will?
   II                  A        They were
   ]B                          MR. FREtrDMAN: Flold oor you t re outside the
   1q                  scopc of your deposition unless you can t.ell me
   20                  what top.i c you I re t-ied to Lhen I'm happy to lct                                              yolr

   :a"i                proceetl. OL.Ltc,:rwi.:;e I think you're or-rtside the
   ?_2                 scope.
   2,1                         MIi..   PASCIHAL   i       Yc>r.l    '   r'e qoing                   t.o   instruc--t him not
  ?4                   l.o   ansv-,cr?
  ') '.                        Mtt. FREtrDMAI,J :            lJrr.l.es;s            you tel -l me wh;r t- topi c,

                                           l-irst ('lroicc- licpcrrting & Vidcu Scrviccs
                                                r.r'rt rr . fr-rstcIroiccrc;lol'1   i   lrg.cortr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 2 of 23


          IRA KLEII\4AN (ESTAI"E OF DAVID KLEIMAN). ET AL, vs CRAIC WRICI'IT
          lRn KLFIIMAN   on 04/08/2019                                                                Page I   I




     1              yes.
     4
     L                       MR. PASCHAL: I t.hink this ties into location
     ?              of evidence of the case. I think that was a
     4              general order from the Court..
     5                   MR. FREEDMAN:  tlow does the reason Dave
     6             Kleiman did or did not exclude one of his brotirers
     -/
                    tie into the
     B                       MR.    PASCHAL:          This is my deposition.               Trm

     9             asking hrm.
   10                        MR. FREEDII{AN: Don'L answer the question.
   11       BY MR. PASCHAL:
   t2              A.        Have you ever been sued?
   13              A.        No.

   L4           A. llave you ever sued someone or an entity
   L5      excluding this lawsuj-t?
   16              A         Vac


   L7              A.        What lawsuit was that?
   1B              A.        A case against Computer Forensics,                         LLC.

   19              A.        What is current,ly happening in that, case?
   20              A.1t's sL:Ll1 ongoing.
   2t            O. There's another lawsuit here it might. not                                   be
   22      you it says Steve Kleiman vs. Metropolitan Health
   23      Networks?
   ?.4             A.        NoL me.
   25              A.        Sometimes you go by your middle name Steven?

                                         First ('hoicc' l{cporting & \iideo Seri,ices
                                               u'u u:. fi rslclroiccrcpot tirrg.ccurr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 3 of 23


             IRA KLE]ivlAN (ESTATE OIr DAVID KLEIMAN). ET AL. vs CRAIC WRIGIIT
             lRA KLIIIMAN on 04/08i2019                                                                    Page 12


         1             A.         f cJ.



         2             a.  Is there a reason you
         3            A    Certain amount of years I went by Steve and
         4     ear-I ier people that know me from a youngier age a.l-ways
         5     call    me II.i.

         6             0.         So it's     interchangeable?
         1             A          Vac


         I             A.         Have you ever been charged or accused of                             a

         9     crime?
    10                 A          No.

   1L                 a        What        schools have you attended?
   I2                 A           Pa-l,m   Beach Gardens High School and Palm Beach
   13         Community College.
   t4             0. Was the community coJ-Iege, that was the last
   L5         school at.tended?
   L6             A. Yes.
   L7             O.     What degrees and certifications do you have?
   1B             A.     I just have a high school diploma.
   19             a.     So you didn't graduate from the community
   2A         college?
   '?-'I              A.      l'lo.
  22                  0.      Did you get any certifications                                from the
  23          community college?
   1tj                A.      No.

  25                  a.      Do you have any professional licenses?

                                             Filst ('hoice l{cporting & \ridco Scn,ices
                                                  u rvu'. Jllstcl roiccrcporl i ng.ctrrrr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 4 of 23


           lRA KLEIN4AN (US'fATE OF DAVID KL[IMAN).            ET AL. vs CRAIC WRIGIIT
           It{A Kt.}ilivlAN on 04/08/2019                                                                       Page I 3


       I             A.    No.

       2             a"    What is your current profession?
       3             A.    Sel.f employed, web site designer, affiliate
       4     marketing.
      5              9.    What type of web sites do you design?
       6             A.    Basically I -iusb design my own type of                                       web

      1      sites    b.hat.are relarted to affiliate ma.rketing.
      8              a.    What's affiliate marketing?
       9             A. Like take Amazon as an example. Put up a web
   10       si-te ancl yoll adriei:t-ise other p<:opJ<:'s products and if
   1i       someone clicks Lhrough you wou.l-d you receive a
   I2       commission when sonleone purchases.
   L3             A. So do you typically do work for companies or
   3"4      individuals?
   15                A.
                      Just myse I f- .
   1,6           A. I g"uess the way bhat you get -- how do you
   t7       cbarge people, it's by the clicking?
   18            A. T receive commission. That 's it.
   19                A.    Do you work from home or an office?
   ?.4               A.    From home.
   2t                A.    Is that your primary source of income?
   22                A.    And trading stocks.
   23            a.        How much money more or less do you make from
   24       trading stocks?
   !.l.-              MIi. lilitrEDMAN: id;riL, stop. You're outsjdc                                           Lhe


                                       l'irst ( ltoicc llclrorting & \iidco Scn,iccs
                                            u rr u. . I r rst cl ro ic( rcl)()l   tt   tlt.   c ()r) I
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 5 of 23


             IRA KLEII\4AN (ESTATE OF DAVID KLEIMAN).Ill'Al-.           r,s   CRAIC wRICllT
             IRA KLEIIVIAN on 04/08/2019                                                                     Page 14


         1             scope of your deposj-tion.                                 ruct hirn not
                                                                              I nst                  to
         2             answer unless you t.-Le i L                     t-o     a topic.
                               MR   . PASC]-IAL: These ;i re background questj.ons
         4            trying t.o f incl out.
         5                     MR. FREEDMAN: Don'L answer the qllestion.
         6                     MR. PASCHAL: I can I t find out about his
     1                profess ional
     o                        MR.    FREEDMAN:    t urrless you tie rt to bopic
                                                           No

     I                yol.l   d-i.sclosed. Tie it to a t.opic and I'l] give it
   10                 to you.
   11                         MR. PASCIIAL: Are you inst::ucting him                                not to
   72.                answer    ?

   13                         MR. FRIIEDMAN: Yes, unless you i,ie it, to                               a

   74                 1-opic.
   15         BY MR. PASCHAL:
   t6                A.       How much             what was your income for your
   t7         affiliate       marketing?
   1B                         MR.    trREEDMAN:           Same in.st            ruction      .


   I9                         MR.    PASCFIAI,:         Not to          answer?
   2A                         MR.    FREEDMAN:            Don't, answer unless you tie it
   27                 t-o a topic.
   7_2        BY MR. PASCHAL:
   23                A.       Frorn 2Ot2 to today relatively                                what was your
  24          income?
  25                          MR. LTRtrIlDMAN: Again don' l: ansurc.r r.rnl.ess                        he


                                          l;irst ( lroicc li,c;rorling & \ji<leo Scn,ices
                                                u u u . tllstclroiccrcpolting.corrt
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 6 of 23


               tRA KLEIT\4AN (ESTATE OIj DAVID KI,EIMAN), El'AL. vs C-IRAIC wRICItl'
               IRA K Lllll\4AN on 04108/2019                                                                   Page I 5


         1               ties it to a topic.
         2       BY MR. PASCHAL:
         3             A. What was your previous occupations?
         4             A. The last time I worked for somebody I L.hinl< it
         q
                 was for a company called Active Frame. I was also doing
         6       web design for them. Prior: to that jusl like parL*t.ime
         '7      jol:s, f lorist delivery, stock person at. pharmacy. For
         B       the mosI part f 've prett.y much always worked for myself                                      ,


         9                       MR. FREEDMAN:                        Jus;    t* one housekeeping maLter   .


    10                   I forqot to do t-his before we started we're going
    t1                   the mark the whole depositi-on [.::anscript
    I2                   conf j-dentia-l- and then we' ,I.1 go through it obviously
   13                    with the tlmeframe. For now everything is
   'r4                   confidential.
   t5                            MS. MCGOVERN: We disagree with that. position.
   15                            MR. FREEDMAN: The same for Dr. Wright- just so
    II                   you know.
   1B                            MS. MCGOVERN: I thlnk it was a dif ferent
   79                    situati on.
   zv                            MR. FRELIDIIIAN: fs it your position that you'1J
   ')
   t.
         'l
         ,i,             disclose t.hings f rom t.he dep:osi-tion immed j ately?
   lt                         MS. MCGOVEI1N: Not takinq anv position with
   2i                    resprlc1, to Dr. Wright's deposit.ion.
   ?4                            l"]R   .       : I neeci t-o knovr i f you i nt.encl t,o
                                            Ftt[]l:lI)MAN

   ^tC
   /_.)                  rJ-isclose thirrrl:; f rom the depos ition inrnedi.ate j 1, or

                                                  Firsl ( hoicc l{cprirlinlr & \'itlc<l 5s1'1,iccs
                                                        s.   q rr'. ll rslclroiccrc llor tirru.corrr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 7 of 23



            II{A KI-EMAN (ES'|A1'E OF I)AVID KLEIMAN). E'I At..            vs CIIAIC WRIGIIT
            lRn KLHIMAN       on 04/08i201I)                                                                         Pagc I 6


        I                if    you   r
                                         re going to give me time Lo dictate                                 a

     1,                  report      ?

     3                           . MCGOVERN: Absolutel,y, 11o. Would never do
                                   MS

     4                  1-hat. lrlol going to disclose anyl-hing. I don't
     5                  think a blanket confj.dential stamp over the
     6                  plaintiff 's deposition j-s appropriate in this case.
     7                   Jns                  or the record.
                               r. s'L.at.ing that          f

     B                         MR. FREI1DMAN: Okay " Just so j-"1's clear
     I                  the record is clear I'm saying i['s tempo-rary'
   10                   We'r'e j ust sayinq don'1- disclose anything, we'I1                                          go

   11                   th.rotigh Lt and t-hen we'.I-1" **
   1)                              MR. PASCHAL: That's fine.                                I    wan.[.   t.o go baci<
   13                   t.o the qr-restions you told. him not to answer. We
   I4                   did ask for his technical. experience and how much
   15                   money he was making                         off t-h:i.s techirical experi-ence'
   lb                             MIt. FREEDMAN:                    Disagree with that. Take t.hat
   I1                   up witli the jucige.
   1B                             MR. PASCIIIAL: So you did not object in your
   I9                   e-m;ril but- you're golng to tell him not to
   2A                   insrrrt<.-'t it i.m?
   2.1                            MR. FREELTMAN: Don't aqree this goes to t,he
   2.2                  Lechnical experience. '1'he amor;nt of money                                         t.hey

   23                   make cloesn'l go to echnical experience.
                                                               1.



   ?4        D\/
             I ) r.   IVJR, PASCHAl,:

   25                   a.        Have you ever been fired from a job?

                                               I'irst C'lroict' llcporting & \jitlt:o Scrviccs
                                                      u il u .llrslclrcliccrcJlottittg.e ottt
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 8 of 23


             IR q KLEIMAN (ESTATE OF DAVID KLEIMAN). EI'AL.                  \,s CRAICj        WRlCFll'
             IRA KLEIMAN on 04/08/2019                                                                                   Page 17


         1             A.        No.

        2              0.        Have you ever been asked to resign from a job?
         ?             A.        No.

         4             A.        I   want, to ask you about a few companies you've
        5     been     involved with.               What was the business purpose of
         6     The   Gigabyte Connection?
        1              A.I set that company up a long time ago. I
         B     donrt even remember what I was doing wit-h that. I'm not
         9     even sure T actually used it or not.
    L0              A. How long ago did you set it up?
    11              A. T think it was i-n the '90s.
   L2               o.   Do you know how long it lasted?
    13                 t.\   .   No, I don''t remember.
   1"4                 a.        Did you set it, up with any business partners?
   15                  A         No, it was my own company. Probably goinq to
   16         do some kind of computer relat.ed type of business with
   11
   LI          ir

   18                  a.        So Future World Shopper, Inc.                                            What was the
   L9         business purpose of Lhat company?
   20                  A.I intended on setting up I j ke an on1 ine
   .ll        portal. I quess at the time I Lhj.nk they on 1y had like
   ')
        ")
              BBSs. I don'1- t.hink the int-ernet exisIed and I VJA S
   ')'\       thinkinq of creating a portal wirere peopie could 1og
   24         into j t ancl purchase products. I qucss j m-i I ar to whaL                            .s


   ')   r-
              peop-i   e Co w i.l-h    Arna   zon tod;t y           .       1L .1grrr{)r' goI off               the

                                              Filst C'hoice llcporting & \'irlco Selviccs
                                                   u'u w. l'i rstc lroicercport irrl.l.colrr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 9 of 23


                IRA KLEIN4AN (ESTATE OF DAVID KLEIMAN), ET AL. vs CRAIC                                     wRlcllT
                ll{A KI-ElMn N on 04/08/2019                                                                                    Pagc 27


            L              A.       So there's a Facebook message where you
        2         responded to her?
            3          A. Yes, f think so. No, I just e-mail-ed her.
        4         She left. a facebook posting and then I e-mailed her.
        5                 0.       When d5.d you e-maiL her?
        6                 A.       I think it could have been like a yearr !€dr
        1         and a half ago.
        I                 O.       What did the Facebook posting s&y, do you
        I         remember?
     lU                   A.       No.

    L1                    A.       What did you discuss with Angela?
    1?                    A.       we talked about. David a littlebit.
    1_3                   O.       What did you talk to her about, talking about
    I4           David?
    1:)                    At first just general things I think.
                          A.
   16                 A. We'll get into that a little later. When did
   t7            you learn that Dave was appointed as the representative
   r.8           of -- or that, Dave appointed you as the rePresentative
   1-9           of his estate, sorry?
   ,.. \)                 A.       After: he passed away.
   2L                     0.       So Dave never discussed thaL with you before
   22            he passed         away?
   "/' -i                 A.       No.

   24                     0.      Were you surprised to learn
                                  MR    .   FRtrEDMAN    :             Obi      ection,                 don ' t an-qwer   the

                                                First (lhoice llcporting & Vidco Scrviccs
                                                     IYri $,.   l'i   rslcl rtlic L'l.cprtr-t i rrg.c0rrr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 10 of 23


           IRA KLEII4AN (ESTATE oF DAVID KLEIMAN). ET AI., vs CRAIC wRIGllT
           IRA KLF;IIVIAN on 04/08/2019                                                                                             Page 2tl


      1      ques L ion        .


      2               MR. PASCHAL:               WiraL '        s the reason f or
      3      insi:r:ucting             hj.m?

      4               MR. FREEDMAN: Donrt see how it has anyt.hing
      f,     to do with yollr topics.
      6               MR.           PASCHAL:     Just          as          king
      1               M}1. FRBEDMAN:               His stat.e of mind when he found
      B      out whether or not. Dave Kleiman appointed him as
      9      r-]^^
             LllC    personal representative                                              Where                    is that any of
    10       your     tnninc2
                      u\/1./!VrJ.



    11               MR. PASCHAI,: I am c;oi.ng to say for the record
    L2      that. t.hese topics are helpful but the judge mandate
    13      was really that h"y, f want to have a depo so you
    I4      can fiqure out what discovery is and a numbcr of
    15      times yoi; shut down -inquiries because you just
    I6      don't think that these maLch t.he topic which isn't
    11      helpf ul f or us t-o. It will f orce us to have to go
    1B      t.o the Court unnecessari-1y and bring fr:a back here
    19      for another deposition to do that. Purpose to find
    20      out whe::e documents are and f -ind out. where evidence
    7_l     ,is. I j ust clon' L tirink it 's irelpful f or the record
    ZZ      for yoLl 'r.-o -Lnstruct- irim not to answer backgrcund
    11      qLrest.ions/ very l>a:sic quest-.ions;                                           .



    24               Vii{. }iRtrtrDMltNl : Jus I so l.he record j s compl ete
    ?!:     ',-"he 5:ar:l- ies set. t-he tone Lhal" we had to s[ay


                                               First C'hoicc ltcporting & \ii<leo Scn,iccs
                                                    1i'11,11:. f 15
                                                               1      l   ghqri   c   crcl:orti   n   g.   ctlrn
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 11 of 23


               III,A KLEIIVIAN (ES]'Al'Ll Ol"' DAVID Kl.EllvlAN), ET'AL. vs CRAIC WitlGl'lT'
               ]RA KI.l:ili\lAN on 04/08.2019                                                                                  Pag.e 29


           1              strictly by the disclosed topics at Dr. Wright 's
          2               dcposition where we werc hcld st.r:icl*ly to thc
          3               t opi cs

          4                              MR. PASCHAL; And f don't believe you did
         5                SO

         6                               MR. FREIIDMAN: I f it. ' s the def endanL ' s
         1                prosition that refusing to answer krackground
         B                questions should necessitate a second deposition                                                     we

         9                rniqht. ;'ust able to agree to reach a seconci
    10                    clepos i Licln . Do you want to agree to a .second

    l.i                   ciepo s j. l- i on       ?


    I?-                                  MR   .   PASCI-IAL   : I 'm j ust moving on w j. t-ir yoll                        .



    13                    (/TrUJ
                               r c. t-
                                    L


    I4                                   IUR. FREBDMAN: OkaY.
    'I l:
    -L   -.1                             MR. PASCHAL: I want to ask you about- what
    16                    you're alleqing in the complainL so we know wh;rt
    I1                    clocurnents we're looking for.  I'm going to give yoll
    18                    a copy of tire cornPlaint.
    19                           (Defendant's Exhibit No. 2 was
   ?-0                                   marked far identificalion.                                                )


                I]Y i\']FI. t'ASC}iAL:
                                                                                                                       \
   22                A. Can you turn to page 37. Under Count I you
   23           have a claim for conversion. Do you see that?
   ,) lj             A. Yes.
   25                a.   If you go down t,o paragraph L1L you al-lege

                                                       First ('hoicc llcllolting & \ii<lco Scn'iccs
                                                            rvu   rr,. tl   lsIcIroiccr cpol   ti rt1:.crrrt   r
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 12 of 23



            IllA KLEIMAN (ES]-ATE OF DAVID KLEIMAN),            ET AL' \'s CI(AIC WRICIIT
            IRA KLEIN{AN on 04/08/2019                                                                 Page I 26


       L              a.      But You reinstated it; correct?
       ?-
                      A       Vrsc
                              r eJ   r




      3               O.      When           you reinstated             W&K      what $tas its business
       4      PurPose?
       5                      MR. FREBDMAN: Hol-d on'                              Where are you jn your
       6              t.opics?
      7                       MR. PASCHAL: Vi&K/ inf ormation regarding                            !{&K '

      B                       Mli.. FREEDMAN: I don't see a general
       o              infor:mat-j.on regarding W&K' Maybe I'm missing it.
    10                                     I guessi t-his i-s going to cJO to
                              I\'lR. PASCHAL:
    11                t-he location of W&K',s proprietary documents and
    L2                inf ormatj.on slips ident.ified W&K purchases, bit
    13                message account, Panama and also W&K's rnembership.
    I4                      MR. E'REFIDMAN: What was the question? Can you
    15                read it back?
    16                         ('l.hereupon, a port'ion of the record
    I1                        was read back bY the rePorter,.                                 )



    1B                        MR. FREtrDMAN; Don't answer t-he ques t- j on .
    I9        BY MR.       PASCHAT,:

   20                 A.      Can you t,eI1 me what W&K's business PurPose
   2L        ever     was?

    1.L                       TtiE WITI\lllSS: According to Craig it w.1s for
    ?,,l              researc-'h pltrposes and mining of Bitcoin.
   ?4         RY IV1R. PA[JCI-IA.I,      :



   25                I.       Based on your personal knowledge what was the

                                               First ClJroicc' Ilcporling & Viclco Sen'ices
                                                     u'u u'.1 i rstcIroiccrcptlrriIIg.cortt
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 13 of 23


               IRA Ki.EIMAN (ESI'A'|E OF DAVID KLEIMAN). E'r AL.                              vs CITAI(] WRICIJT'
               iRA KI-F.IMAN on 04/08/2019                                                                                                  llage   127


           L     business purpose of               W6K?

           2            A.         Like I sa.id according to Craig
           3            A.         Not according to Craig. Based on your                                                              own
           4     Personal knowledge?
           5          A. My own personal knowledge about                                                                       W&K came from

           6     Craig Wright.
          7             A.         So you have no testimony, documents or
          I     evidence other than Craig Wright?
          9             A.         Correct.
    1_0                 a.         About weK?
     11                 A.         What's that?
    L2                  O.         About    WeK?

    13                  A.         Yes.
    74                  O.         When    you reinstated                                   lg&K               you removed Coin
    15          Exchange and Ms. Uyen as its publicly identified
    16          members, do you recall that?
    I1                            I\4R. FREEDMAN: Can                                    you repeat the question?
    1()
    a ()                Sorry, f didn' i. hear.
    :1.9                       (Thereupon, a port.ion of l-l-re recor:d
    20                         was read i:ack by the ::epo::ter. )
    2t                         MR. I."REEDMAN : Dor-r ' t answer t_he quesrion. T
    .]
    LL
         ,')
                        don't. see where it connects to your topics abor-it
    2.3                 W&K I s e-maif addre:isest, bit, message account.s or W&K

    )A
    1.1                 Pat   rlanra   .


    25                            Mtt. PASCIiAL: f 'm askinq a}:ouL pr.opr let ar y

                                              l'irst ('hoicc I{cporting ct \'iclco Sclviccs
                                                   rr'\4 rt'. tl ls   t   u1 t   o ic   urcpr-l   t i r r r-'. c:   o r)   r
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 14 of 23



             IRA KIEIivlAN (ES'IA'IE OF DAVID KLEIMAN). ET AI". vs CRAIC WRICIIT
             IRA Kl.iillvlAN orr 04/08/2019                                                                  l'age   128



         I             clocuments about W&K' That'   includes W&Krs
         2             mernber:sltip and its filings with Sunb'iz.org. That'
         3             is the definitlon of proprietary documents.
         4                  MR. trRBBDMAN: And the l-ocaLion .
         5                  MR. PASCI{AL: Also very basic allegation in
         6             Lhe second amended complaint.
         1                     MR. FREEDMAN: You'lL have anoLirer chance to
         o             depose f ra when you can go to t'he merits.                                   Right
         o                 you're supposed to be asking l-ocaLion
                       r'low

    r.0                propr:ietary documents'
    11         BY MR.      PASCHAT,:

    t2                 O.      Do you have documents establishing W&K's
    13        membership?
    74                A.       From like SunBiz?
    L5                A.       Do    you have any documents est'ablishing                            W&K's

    L6        membership?
    71                A.       only documents would be whatever I found
                               The

    1B         on t-he SunBi z web site.
    L9               o.   Does SunBj-z.org list, every member of a

   20          company?
    27                A.       I cion't    know.
    ))                         (T'lrereupon,          a   portj.on of the record
    L)                         wa.s reaci back            by t-he repor:Ler.                     )



    24                         IIHT: WI'I'NEIJS   :       No, I don'I know.
    25


                                           l;irst C'lroice lLcltorting & \iirlco Scrvices
                                                r.r,rvrr'.II rstcIIoice lcport   ir   Ig.cortr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 15 of 23
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 16 of 23



            lRA KLEIMAN (ES1'41'E Ol- DAVID KLEIMAN), ET AL. vs CRAIG WRIGHT
            IRA KL['.lMAN on 04/08i2019                                                                Pagc I30


        t             a         Did you take out any loans on W&K's behalf?
        2             A         Not ttraL J'rn aware of.
        3             0         Are you payi-ng     are there any tax returns
        4     right       now   for    W&K   or     any      tax information for              W&K?

        5             A         No.

        6             a         Are you paying W&K's taxes?
       7              A         No.

       I              0         Do    you know who last paid W&K's taxes?
       9              A         No.

    10                a         Does W&K have any revenue for this year?
    11                A         Not thal f'm aware of.
    1"2               o         Does W&K have any revenue from lasL year?
    13                A         Not that ftm aware of.
    t4                a         Are you conducting any business on behalf of
    L5       w&K?

    I6                A         Me personally?
    t7                a         Yes.
    -lu               A         No,

    19                o         Ts anyone conduct,ing business on behalf of
    20       w&K?

    27                A         No

   22                 a.        Has    W&K   assigned any of its rights in this
   23        lawsuit to          anyone else?
    2.lJ                        MR. FRITIEDMAN: Hold on.                          What topic are you
    /) -
    ,/ -)             on?


                                             Firsr ('hoicc l{eporting & Vidcr:r Sen'ices
                                                   rr u'u .{lrstclroiccrcpot ti tt.u.cori t
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 17 of 23


              IRA KLEIMAN (ES'IATE OF DAVID KLEIMAN). ET AL.                          \,s   CIIAIC WRICI-IT
              IItA KI.EIi\4AN   on 04/08i2019                                                                          Page l3   I




         1      BY MR. PASCHAL:
         2                Are there any documents showing whether or not
                         A.
         3      W&K assigned any of it,s interest in its lawsuit to

         4      anyone else?
         f,
         ,)                           MR. FREEDMAN: Don't answet: t.he question                                .


         6                            MR. PASCHAL: Under hrhat brasis?
      1                               MR. FREEDMAN: If such documents exist                                   t..hev

      B                  woLrld be \.{ork product.
      9                               MR. PASCIIAL: An assignment of a clal_m? That
    10                   wou1d be work product?
    11                                MR. FREEDMAN: You don't li.ke the instruction
    1)                   brlng it to t-he judge.
    13                                MR. PASCHAL: I 'm j ust. ti:yJ-ng to get it .                                I
    I4                   just want the record to be complete on the
    1q
    JJ                   objectjon. So you're sayinq that an assj.gnment of
    76                   claim is going to be prot.ect.ed by work product?
    I'/                               MR. FREBDMAN: Either work product or
    1B                  aitorney-client                 privilege or t-he common interest
    I9                  p::ivilege r les           .



    20         BY MP.. PASCTIAL:
    2L                  A.We'll skip this . Have the alJ-egations that
    22         you made j-n this lawsuit or this second amended
    23         complaint or the amended complaint or its original
    24         complaS-nt been given to any third party other than your
    25         attorneys          ?



                                                First C'lroicc ltr':polting         & \'i<lco   Scrviccs
                                                       11:11 11:.   fl15tc|11riccrc1lolti rtt.ctrrI   I
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 18 of 23



             IRA KLEIMAN (ESTAI'E OF DAVID KLEIMAN), E't'AL. vs CRAIC WRIC]'I]'
             IllA Kl,BIlVti\N on 04/0lJ/2019                                                                   Page 132


         1                    MR. I'REEDMAN:                       Ob    j   ection.
        z                     TI-18   WITNESS: f believe so.
        3      BY }{R. PASCHAL:
     4                a.      Who are those third parties?
     5                 A      A company that. assj-sLs in funding liti.gation
     6         CASCS.

     7                a.      What's the name of that                                    comPany?

     B                A.      Parabelum.
     9                a.      Can you say                that again?
    10                A       Parabelum.
    LL                a.      When    did you give that comPlaint to                                Parabelum?
    1)                A.      f don't remember t.he da1:e.
    13                a.      When did you first meet Parabelum?
   "r4                A.      I don't remember Lhe date.
   1"5                a.      Was j-t. 2OL6?
   16                 A.      J woulcl have to go look aL the records.
   L7                 a.      Did Parabelum give you any money?
   18                         MR. FREEDMAN: Hol d on . What t.opi.c are                                 you

   19                 on?

   20                         Mtt. PASCHAL: 'this qoes to      this really                                qoes

   2i                 to 31 br-rt- he j ust- answered somel-hinq dif ferent                               so
   aa
   za                 Itm
   23                         MR. !'I{HtrDMAN: How cloe:; it. go into 37'? I
   24                 clon'[- see     hornr                 If you want t-o ask
                                              i t- ti.ies into :]1 .
   25                 i t- w.Lth a t. ie jn to 31 f 'm happy to .l j"sten to j-t,


                                          liirst   C   hoicc llcporting & \iideo Scrviccs
                                                   itu   rt'.   {jrslclrtticet cpottittg,cottt
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 19 of 23
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 20 of 23



             IRA KLEIMAN (ESTAI'E OF DAVID Kt.EIMAN), ET AL' vs CRAIC WRICI-IT
             II{A KLFIIMAN on 0410812019                                                          Page 144


         1            A.I would harre to checlt. I dont t remember.
         2          A. Would it sound about right if you Purchased
         3     that home the finalized closing was in March of 20LA?
         4                    MR. FREtrDMAN: Objection.
         5                    THE     WII'NESS: I would have to check. I                      know

         6             it was 2014.
         1     BY MR. PASCHAL:
         I            a.      Then Craig first                  reached out to you in about
         9     February      2OL4?

    10                A.      Riqht.
    11                a.      Telling you about Bitcoin?
    72                A.      Yes.
   13                 O.      You paid $450,000 cash for that house?
   T4                         MR. FRtrtrDMAN: Objection, donrt answer.
   1fi
   LJ         BY IVJR.     PASCFIAL:

   16               a. Did the purchase of that house have anything
   L7          to do with the administration of the estate or Bitcoin?
   1B               A. No.
   19               0. Do you have documents reflecting that?
   20                         MR. FREEDMA|I; ObjecLion. You can answer.
   2T                         lf   Htr WlTNESS: Sirowing                 that it didn't   harze

   aa
   LL                 an,vthing to do with
   23         BY }{R. I'ASCHAL:
   24               a. Yes. That the source of funds for that                                house

   25         d.id not come from Dave's possession, Bitcoin?

                                          l-irsl   C hoicc l{eporting & \ridco Srvvices
                                                   u u'u,. Ji rstchoiccreportirtg.cortt
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 21 of 23


               IRA KLEIIVIAN (ESTATE OF DAVID KLEIMAN). El'AL. \'s CRAIC WRIGLIT
               TIiA KLt'llMAN on 04/08/2019                                                                           Page 145


           1
                         n
                                I probably do.
           2            a.      What docurnent,s would that be?
           3             n      I guess a check written by myself for the
           4     house.
          5             a.      What about, the underlying funds for that
          6      check?
          7                     MR. FREEDMAN:                   Ob   j   ection .               I   don ' t unders 1*and

          B             your question and it's touching on this area f've
          O
                        been in.structing him not t-o answel: so couLd you try
     10                 Lo clarify          what you mean?
     11.        BY Mi]..     PASC]HAL   :



     L2              A. Were there any documents to show that the
    1"3         underlying funds to write a $450,000 check for that,
    t4          house are there any document,s showing it didn't come
    L5          from Dave' s est,ate, from Bitcoin, from Dave's
    L6          possession?
    I1                          MR. FREIEDMAN: So I don't want to instruct him
    l-o                 not to answer if I can avoid it. The problem is
    1()
    LJ
                        )zou're asking him about proving a negative. Are
    20                  you aski,ng whether       obviously you don't, have to
    2I                  adopL my J.ormul.rlion j ust to see if I can gc[ you
    22                  the information yoLr want. Are you asking wheti:er
    23                  t-here's docurnents ti-rat- iclentify where hire funds
    ?4                  actua1.ly came from?
    '),
          lj                    Mji. PASCIIAL: f 'rze ;rsked th;it_ you've tolcj                                    him

                                             Filst ( lroict' licportrng & \iidco Scrvices
                                                  $:u:\\'.il   r51c h oiccrcporrirrg.corr   r
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 22 of 23



           IRn KLEiMAN (LSTATE OF DAVID KLEIMAN), ET AL. \'s CRAIC WRIGIIT
           lRA KLL,;IMAN on 04/0fJ/2019                                                                    Pagc 146


       1              not l-o answer so I'm asking a different one.
       2                    MR. FREEDMAN: If you ask if there are
       3              documents t.bat. exist to show where the funds                               calne

       4              from .t'11 all.ow him Eo answer.
       5                   M1?.. PASCIIAL: Can you repeat my question,

       6              Ivlr. Court reporter/ and then you can ansri/er?
       1                     (Thereupon, a portion of the record
       B                       was read back by the rePorter.                                )


       9                       Mlt. trREEDMAN: Donrt answer.
    10      BY IVI]I. PASCHAJ,:
    L1                Are there any documents showing the source of
                      a,
    t2      the funds to purchase the house came from?
    13           A    I imagine yes/ there shoul-d be.
    L4                a        What, documents would those be?
    1q                         MR. F"RIjEDMAN: You can describe the L.ypes of
    L6                docurnents. Don't qo beYond that.
   71                          T'HE   WITNtrSS: Checks                 .



   1B       BY   MR   .    PASCIIAi,:

   L9                 0.       That' s it.?
   2A                 Yes. l)ersona.l checks.
                      A

   2L            a    Did the purchase of the house have anything to
   22       do with the financing of this lawsuit'?
   23                 n       1{o.

   24                           . P/\SCHAL: I think
                              l4R                                          we'     .re almost done so can
   .t;
   1- ,)              WC    take a l:;reak'?

                                         l'ilst ('hoicc llcllolting & Vidco       Sen,iccs
                                              $''r \\'. |iIslchoicc|cpO|l i rrg.crlltr
Case 9:18-cv-80176-BB Document 314-2 Entered on FLSD Docket 11/26/2019 Page 23 of 23
